Case: 09-20643     Document: 00511208997          Page: 1    Date Filed: 08/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 19, 2010
                                     No. 09-20643
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUIS HUMBERTO ARREDONDO-SILVA, also known as Luis Humberto
Arredondo, also known as Luis Humberto Arredondo Silva, also known as Luis
Arredondo-Silva, also known as Luis Humberto Arredonodo Silva,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-206-1


Before KING, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Luis Humberto
Arredondo-Silva has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Arredondo-Silva has
filed a response. Our independent review of the record, counsel’s brief, and
Arredondo-Silva’s response discloses no nonfrivolous issue for appeal.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20643     Document: 00511208997 Page: 2   Date Filed: 08/19/2010
                                  No. 09-20643

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                      2